 PONCE TELEVISION CORPORATION115Ponce Television Corporation(WRIK-Tip-Channel 7)and,Asociacion-PuertorriquenaDe Artistas YTecnicos Del Espeetaculo,Inc.,,Petitioner.Case24-RC-4165July 19, 1971DECISION, ORDER, AND DIRECTION-OF SECOND ELECTIONBY^ CHAIRMAN .MILLER AND MEMBERS JENKINSAND KENNEDY'Pursuant to a Stipulation, for Certification UponConsent Election executed on October 5, 1970, anelection by secret ballot was conducted in the above-entitledmatter on November 13, 1970, under thedirection and supervision of the Regional Director forRegion 24, among the employees in the stipulatedunit.At the conclusion of the balloting, the partieswere furnished with a tally of ballots which showedthat of approximately 62 eligible voters, 17 castballots for, and 42 against, the Petitioner, and therewere 10 challenged ballots.' The challenged ballotswere not sufficient in number to affect the results ofthe election. Thereafter, on November 17, 1970, thePetitioner filed timely objections to conduct affectingthe results of the election.'In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on-February 2, 1971,issued and duly served on the parties his Report andRecommendation on Objections, in which he foundthe objections were without merit and recommendedthat they be overruled. Thereafter, the Petitioner filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in-connection with this case to a three-memberpanel. , ' ,Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.As stipulated by the parties, the followingemployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the At t:All studio and transmitter technicians, mainte-nance employees and actors and actresses em-ployed by the Employer at its facilities in San Juanand Ponce, P.R., including all announcers, narra-tors, newscasters, graphic artists, scenery depart-ment employees, stage hands, prop crews, musicaland sound effects technicians, make-up artists,messengers, news film photographers and fihneditors; but excluding all other employees, includ-ingmusicians, singers, dancers, office clericalemployees, guards and supervisors as defined inthe Act.5.Petitioner'sObjections 3 and 4 concern theeligibility of five antenna installers and a group ofactors and actresses on the Rikalocuras program whoPetitioner contended were in the unit and who wereomitted from the eligibility list submitted by theEmployer on October 13, 1970. Relying on thePetitioner's failure to protest the omission of theantenna installers from the list prior to the election,the Regional Director, without reaching the issue oftheir eligibility, concluded that the Petitioner wasestopped from raising the issue after the election.With respect to the actors and actresses, the Employeromitted the names of approximately 25 entertainerson the Rikalocuras program from the eligibility list, 14'of whom it subsequently agreed were eligible voters.The Regional Director found that a genuine disputeexisted between the parties about the eligibility-ofthese employees and concluded that, in tight of thisdispute,mere exclusion of these employees from thelistdid not constitute grounds for setting aside theelection.We do not agree.2In essence, Petitioner's Objections 3 and 4 place theissue of the Employer's substantial compliance withourExcelsiorrule before us for considerations Thefacts in this case clearly reveal that when theEmployer omitted the names of 14 eligible actors andactresses from theExcelsiorlist, it omitted 22 percentof the electorate. If the antenna installers were alsoeligible voters, this ratio would climb to a striking 30percent. The only reason advanced for the Employer'sfailure to supply a complete list of names with respectto the actors and actresses is that the Employercontested the eligiblity of certain employees on theRikalocuras program. However, there appears to beno basis for the exclusion of all actors and actresses inview of their specific inclusion in the unit agreed ona It appears that the "approximate number of eligible voters" reflectedand recommendations with respect to Petitioner's Objections' 2, 5, 6, 7, anion the tally of ballots is not accurate. It does not reflect the number of8 and accordingly adopt them. Moreover, in the absence of exceptions, wevoters who cast ballots, nor does it appear to include the voters who wereadopt,pro forma,theRegionalDirector's findings, conclusions, andeligible to vote, but were omitted from the eligibility list.recommendations with respect to Petitioner's Objection 1.2We agree, however, with the Regional Director's findings, conclusions,3Excelsior Underwear Inc.,156 NLRB 1236.192 NLRB No. 20 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the parties as appropriate in the Stipulation forCertificationUpon Consent Election agreement. InExcelsiorwe stated that one purpose of the require-ment that the employer submit a list containing thenames andaddresses of all eligible employees wasthat:... bona fide disputes between [the) employerand unionovervoting eligibility will be moresusceptible of settlement without recourse to theformal and time-consuming challenge proceduresof the- Board if such disputes come to light early inthe election campaign, rather than in' the last fewdays before the, election when the significance of asinglevote is apt to loom large in the parties'calculations.Thus the requirement of promptdisclosure of -employee names and addresses willfurther the public interest in the speedy resolutionof questions of representation.4Itwould appear that the instant case particularlyexemplifies that kind of situation contemplated by theBoard'sExcelsiordecision., Although it is not Boardpolicy to apply the.Excelsiorrulemechanistically,5neither is it our policy, to vest the Employer withunlimited discretion with,respect to the content of theeligibility list. The rule's value as a means of insuring afair,and free election lies in its simplicity and ease ofadministration, For this reason, we need look only towhether or not, under the circumstances of 'aparticular,case,theEmployer has substantiallycomplied with itsExcelsiorobligations.6As werecently noted, the rule imposes a simple duty on4Excelsior^Underwear Inc., 'supraat 1243;' seealsoMurphy BondedWarehouse, Inc.,180 NLRBNo. 29;Rite-Care Poultry'Co.,1'85NLRB No.10.b Telonic Instruments,a Divisionof Telonic Industries, Inc.,173 NLRB588,ProgramAids Company, Inc.,163 NLRB 145.e Pacific Gamble Robinson Co /Omaha Branch d/bla GambleRobinsonCs., 180 NLRB No. 84.15'onfarrel, Inc.,188 NLRB No. 146,s seeAre Letter Service Co.,187 NLRB No. 79.® Like the Regional Director, we do not reach the issue of the eligiblityof the antenna installers.We note, however, our disagreement with hisrationale that the Petitioner's failure to raise the issue,,prior to the electionoperates as an estoppel on the Petitioner's right to raisethe issue' insubsequentobjectionsto theelection.Cf.Time-World Corp.,151NLRB947;118 NLRB 1341.employers which can be satisfied by the application ofa reasonable amount ofdiligence.' 'We donot -findthat the Employer, here exercised `such diligence.Rather, it appears that the Employer has willfullyrefused to meet itsExcelsiorduty in order to supportits position with regard to the actorsand actresses onthe Rikalocuras program. If the -Employerwished tocontest the eligibility of these employees it could haveindicated its intentionto challengethem when theyappeared to cast ballots at thepolls.Here,however,the Employerin effect arrogated to itself the Board'spowers with regard to 'eligibilitydeterminations inrepresentation proceedings.Such usurpation of theBoard's authoritytomake these determinationsinterferes with our orderlyelection processes.8Underall the circumstancespresent herein,and in view ofthe omission of approximately22 , percent - of theelectorate from the eligibility list, we' find that, theEmployer has failed to- substantially comply with ourExcelsiorrequirements.9 Accordingly,,,we shall sus-tain Petitioner's Objections, 3 and 4-andset aside theelection and direct a newelection.ORDERIt is hereby ordered that the election- of November13, 1970,among the unit of employees,hereinbeforeset out, be, and it herebyis, setaside.[DirectionofSecond Election 10 omitted frompublication ]10 In'order to assure that all eligible voters may have the opportunity to beinformed of the issues' m the exercise of their statutory right to vote, allparties to the election should have access to a list of voters, and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.LR.B. v. Wyman-Gordon Co.,394`U.S.759.Accordingly, it is hereby directed that an election eligibility, list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 24 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirector.The Regional Director shall make the list available to all parties tothe election. No extension of time to file this list shall be granted by,theRegional Director except in extraordinary circumstances. Failure to complywith -this requirement shall be grounds for setting-aside the electionwhenever proper objections are filed.